This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VANDERBILT MORTGAGE
 3 AND FINANCE, INC.,

 4          Plaintiff-Appellee,

 5 v.                                                                          NO. 31,424

 6 LUCY ABERCROMBIE
 7 AND PAUL ABERCROMBIE,

 8          Defendants-Appellants,

 9 v.

10 PAULA VALDEZ AND ALL
11 OCCUPANTS OF THE 1997
12 FLEETWOOD MANUFACTURED HOME,

13          Defendants.

14 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
15 Sheri A. Raphaelson , District Judge

16 Craddock Davis & Krause LLP
17 Michael J. Craddock
18 Dallas, TX

19 Craddock Davis & Krause LLP
20 Susan P. Crawford
21 Santa Fe, NM
 1 for Appellee



 2 Paul Abercrombie
 3 Lucy Abercrombie
 4 Velarde, NM

 5 for Appellant

 6                             MEMORANDUM OPINION

 7 WECHSLER, Judge.

 8        Pro se Appellants Lucy and Paul Abercrombie (Defendants) appeal from

 9 proceedings in D-0117-CV-200900594 (Case #1) and D-0117-CV-201100020 (Case

10 #2). [Case #1 RP 70; Case #2 RP 139] Our notice proposed to dismiss in part for lack

11 of a final order (with regard to the outstanding cross-claim by Defendants against co-

12 defendant Paula Valdez in Case #1) and to affirm in part (with regard to all

13 proceedings between Defendants and Appellee Plaintiff Vanderbilt Mortgage in Case

14 #1 and Case #2). Vanderbilt Mortgage filed a response indicating that it concurs with

15 the notice’s proposed disposition. Defendants filed a memorandum in opposition,

16 wherein they (1) agree that there is a lack of a final order with regard to their

17 outstanding cross-claim against co-defendant Paula Valdez in Case #1 [MIO 2] but

18 (2) disagree with the proposed affirmance on the merits for the district court’s refusal

19 to set aside the default judgment in Case #2 and for its dismissal of Defendants’

                                              2
 1 counterclaim against Vanderbilt Mortgage in Case #1. [MIO 2-6] Having considered

 2 the parties’ respective positions, we dismiss in part for lack of a final order for

 3 Defendants’ cross-claim against Paula Valdez in Case #1. We affirm in part for all

 4 proceedings in Case #2, as well as those in Case #1 that relate to the dismissal of

 5 Defendants’ counterclaim against Vanderbilt Mortgage, as it is effectively moot given

 6 the Case #2 proceedings.

 7        We address first Defendants’ cross-claim against co-defendant Valdez in Case

 8 #1. [Case #1 RP 29] As addressed in our notice, Defendants’ notice of appeal [Case

 9 #1 RP 70] was prematurely filed before the district court ruled on their motion to

10 reconsider the dismissal of the cross-claim. [Case #1 RP 29, 49, 51, 58, 60, 66] See

11 Grygorwicz v. Trujillo, 2009-NMSC-009, ¶ 8, 145 N.M. 650, 203 P.3d 865

12 (explaining that, if a party makes a post-judgment motion directed at the final

13 judgment pursuant to Section 39-1-1 the time for filing an appeal does not begin to

14 run until the district court enters an express disposition on that motion). We

15 accordingly dismiss for lack of a final order with regard to Defendants’ cross-claim

16 against co-defendant Paula Valdez in Case #1.

17        We next address the remaining proceedings between Defendants and Plaintiff,

18 in both Case #1 and Case #2. As fully explained in our notice, the post-judgment writ

19 of possession entered in Case #2 [Case #2 RP 112, 126] is a final judgment that


                                             3
 1 resolves the dispute between Defendants and Vanderbilt Mortgage regarding the

 2 ownership of the disputed property in both Case #1 and Case #2. The post-judgment

 3 writ of possession is the consequence of the default judgment against Defendants.

 4 [Case #2 RP 68, 126] Defendants continue to argue that the district court erred in

 5 denying their motion to set aside the default judgment. [Case #2 RP 70] We review

 6 the district court’s denial of Defendant’s motion to set aside the default judgment for

 7 abuse of discretion. See Ortiz v. Shaw, 2008-NMCA-136, ¶ 12, 145 N.M. 58, 193

 8 P.3d 605.

 9        Defendants continue to argue that the default judgment against them should be

10 set aside based on Vanderbilt Mortgage’s alleged failure to properly serve the

11 summons and complaint. [MIO 4-5] See generally Ortiz, 2008-NMCA-136, ¶ 17

12 (holding that a default judgment entered in the absence of proper service or waiver of

13 service is invalid and should be set aside). We recognize that the pleadings below

14 reflect discrepancies in Defendants’ listed address. [Case #2 RP 23, 27, 70; MIO 4]

15 Despite these apparent typographical errors, however, our review provides that

16 Defendants were in fact properly served with a copy of the summons and complaint

17 at their correct address. To this end, Vanderbilt Mortgage’s motion for alternate

18 service [Case #2 RP 35] provides that the process server made three attempts of

19 personal service of the complaint at Defendants’ last known residential address, as


                                              4
 1 provided in the process server’s attached affidavit of attempted service. [Case #2 RP

 2 35, 38] Such affidavit of attempted service specifically recites that the service

 3 attempts were made at the correct address as recognized by Defendants. [Case #2 RP

 4 38, 70] Moreover, the district court granted Vanderbilt Mortgage’s motion for

 5 alternate service [Case #2 RP 42], and the record provides that the alternate service

 6 was made, by posting the summons and complaint on Defendants’ front door [Case

 7 #2 RP 58] at the correct address as recognized by Defendants. [Case #2 RP 70]

 8 Given that the process server’s affidavits provide that service of process was made at

 9 Defendant’s correct address [Case #2 RP 38, 58, 70], and for reasons extensively

10 detailed in the notice, we conclude that Defendants were afforded proper service of

11 process.

12        Despite the foregoing, we recognize Defendants’ assertion that there are

13 discrepancies as to the person who signed the affidavits as the process server [MIO

14 5], as support for their view that the process server’s statements were forged or

15 fraudulent. [Case #2 RP 117; DS 3-4; MIO 5] However, it was within the district

16 court’s prerogative to consider the sworn statement of the process server as set forth

17 in her affidavit of attempted service [Case #2 RP 38], as well as the process server’s

18 affidavit for alternate service [Case #2 RP 65-66, 104], and conclude otherwise. See

19 Tanuz v. Carlberg, 1996-NMCA-076, ¶ 7, 122 N.M. 113, 921 P.2d 309 (recognizing


                                             5
 1 that the reviewing court neither weighs conflicts in evidence nor determines credibility

 2 of witnesses). We further disagree with Defendants’ assertion that Vanderbilt

 3 Mortgage, in addition to personal service, was required to serve Defendants by mail.

 4 [MIO 5] Rule 1-004(E)(1) NMRA provides “Process shall be served in a manner

 5 reasonably calculated, under all the circumstances, to apprise the defendant of the

 6 existence and pendency of the action and to afford a reasonable opportunity to appear

 7 and defend.” While service by mail is an option, see Rule 1-004(E)(3), it is not

 8 required.

 9        Moreover, apart from Defendants’ failure to show adequate grounds for

10 vacating the default judgment, Defendants also failed to provide a meritorious defense

11 to the default judgment. See Rodriguez v. Conant, 105 N.M. 746, 749, 737 P.2d 527,

12 530 (1987) (“A party seeking relief from a default judgment must show the existence

13 of grounds for opening or vacating the judgment and a meritorious defense or cause

14 of action.”). We recognize Defendants’ analogy to an artisan’s and mechanic’s lien,

15 and their view that Vanderbilt Mortgage must pay them for the amount of their lien.

16 [MIO 3] However, given that Vanderbilt Mortgage’s finance agreement with Paula

17 Valdez was initiated in 2000 [Case #2 RP 2] and that Defendants’ alleged interest in

18 the property arose thereafter [DS 5; Case #2 RP 73], Vanderbilt Mortgage had a

19 priority lien on the property. See generally Macaron v. Assocs. Capital Servs. Corp.,


                                              6
 1 105 N.M. 380, 381-82, 733 P.2d 11, 12-13 (Ct. App. 1987) (recognizing that the

 2 mortgagee’s security interest generally has priority over subsequent claims or liens

 3 attaching to the property). Defendants therefore failed to provide a meritorious

 4 defense to the default judgment in favor of Vanderbilt Mortgage. Cf. Rodriguez, 105
5 N.M. at 749, 737 P.2d at 530 (providing that, to set aside a default judgment, the

 6 movant must demonstrate grounds for opening or vacating the judgment and a

 7 meritorious defense).

 8 Conclusion

 9        Based on the foregoing discussion and for the reasons set forth in our notice,

10 we dismiss for lack of a final order in Case #1 relating to Defendants’ cross-claim

11 against co-defendant Paula Valdez.       We affirm the district court’s denial of

12 Defendants’ motion to reconsider the order denying Defendants’ motion to set aside

13 the default judgment in Case #2. And, given the default judgment and resultant post-

14 judgment writ of possession, we similarly affirm the district court’s denial of

15 Defendants’ motion to reconsider the denial of their motion to proceed with their

16 counterclaim against Vanderbilt Mortgage in Case #1. In light of the default judgment

17 against Defendants and their lack of a meritorious defense in Case #2, their

18 counterclaim against Vanderbilt Mortgage in Case #1 is effectively moot.

19        IT IS SO ORDERED.


                                             7
1                                     ________________________________
2                                     JAMES J. WECHSLER, Judge


3 WE CONCUR:



4 _____________________________
5 CYNTHIA A. FRY, Judge



6 _____________________________
7 J. MILES HANISEE, Judge




                                  8